
	
		II
		111th CONGRESS
		2d Session
		S. 3470
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 9, 2010
			Mr. Alexander (for
			 himself and Mr. Corker) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To designate as wilderness certain public
		  land in the Cherokee National Forest in the State of Tennessee, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Tennessee Wilderness Act of
			 2010.
		2.DefinitionsIn this Act:
			(1)MapThe term Map means the map
			 entitled Proposed Wilderness Areas and Additions-Cherokee National
			 Forest and dated January 20, 2010.
			(2)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
			(3)StateThe term State means the State
			 of Tennessee.
			3.Additions to Cherokee National
			 Forest
			(a)Designation of wildernessIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), the following Federal lands in the Cherokee National
			 Forest in the State of Tennessee are designated as wilderness and as additions
			 to the National Wilderness Preservation System:
				(1)Certain land comprising approximately 9,038
			 acres, as generally depicted as the Upper Bald River Wilderness
			 on the Map and which shall be known as the Upper Bald River
			 Wilderness.
				(2)Certain land comprising approximately 348
			 acres, as generally depicted as the Big Frog Addition on the Map
			 and which shall be incorporated in, and shall be considered to be a part of,
			 the Big Frog Wilderness.
				(3)Certain land comprising approximately 630
			 acres, as generally depicted as the Little Frog Mountain Addition
			 NW on the Map and which shall be incorporated in, and shall be
			 considered to be a part of, the Little Frog Mountain Wilderness.
				(4)Certain land comprising approximately 336
			 acres, as generally depicted as the Little Frog Mountain Addition
			 NE on the Map and which shall be incorporated in, and shall be
			 considered to be a part of, the Little Frog Mountain Wilderness.
				(5)Certain land comprising approximately 2,922
			 acres, as generally depicted as the Sampson Mountain Addition on
			 the Map and which shall be incorporated in, and shall be considered to be a
			 part of, the Sampson Mountain Wilderness.
				(6)Certain land comprising approximately 4,446
			 acres, as generally depicted as the Big Laurel Branch Addition
			 on the Map and which shall be incorporated in, and shall be considered to be a
			 part of, the Big Laurel Branch Wilderness.
				(7)Certain land comprising approximately 1,836
			 acres, as generally depicted as the Joyce Kilmer-Slickrock
			 Addition on the Map and which shall be incorporated in, and shall be
			 considered to be a part of, the Joyce Kilmer-Slickrock Wilderness.
				(b)Maps and legal descriptions
				(1)In generalAs soon as practicable after the date of
			 the enactment of this Act, the Secretary shall file maps and legal descriptions
			 of the wilderness areas designated by subsection (a) with the appropriate
			 committees of Congress.
				(2)Public availabilityThe maps and legal descriptions filed under
			 paragraph (1) shall be on file and available for public inspection in the
			 office of the Chief of the Forest Service and the office of the Supervisor of
			 the Cherokee National Forest.
				(3)Force of lawThe maps and legal descriptions filed under
			 paragraph (1) shall have the same force and effect as if included in this Act,
			 except that the Secretary may correct typographical errors in the maps and
			 descriptions.
				(c)AdministrationSubject to valid existing rights, the
			 Federal lands designated as wilderness by subsection (a) shall be administered
			 by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.), except that any reference in that Act to the effective date of that Act
			 shall be deemed to be a reference to the date of the enactment of this
			 Act.
			
